Citation Nr: 1028711	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  01-01 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 18, 1999, 
for the award of a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 1968 to March 1970.  

By rating actions in October 1980, June 1983, and January 1986, 
the RO denied the Veteran's claims for TDIU.  The Veteran was 
notified of these decisions and did not appeal.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision by the RO which, in 
part, granted the Veteran's claim for TDIU, effective from 
November 19, 1999.  The Veteran subsequently disagreed with the 
effective date assigned giving rise to the current appeal.  A 
videoconference hearing before the undersigned was held in 
February 2002.  The Board remanded the appeal for additional 
development in February 2002.  

In April 2004, the Board, in part, denied the claim for an 
earlier effective date for TDIU and the Veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In a September 2006 
Decision, the Court vacated, in part, the April 2004 Board 
decision concerning the claim for an earlier effective date, and 
remanded the appeal to the Board for further action.  The Board 
remanded the appeal to the RO for additional development in March 
2007.  

In January 2009, the Board, again denied the claim for an earlier 
effective date and the Veteran appealed the decision to the 
Court.  Pursuant to an April 2009 joint motion, the Court vacated 
the Board's decision and remanded the matter for compliance with 
the terms of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.  




REMAND

In the joint motion, it was argued that not all of the Veteran's 
VA outpatient records were associated with the claims file when 
the Board adjudicated his claim in January 2009, and that the 
missing treatment records may constitute informal claims for 
increase under the provisions of 38 C.F.R. § 3.157.  
Specifically, the Veteran was scheduled for VA outpatient 
appointments in 1986, on January 31, March 24, and October 21; 
and on February 28, 1989.  However, the claims file does not 
include any treatment records for the dates of the scheduled 
appointments.  It was argued that the specific missing outpatient 
records may constitute informal claims for increase and, 
moreover, suggested that not all of the Veteran's VA treatment 
records had been obtained.  Therefore, the parties agreed that 
additional development was necessary and that the decision should 
be vacated and remanded to obtain all of the Veteran's treatment 
records.  Follow-up in this regard should be undertaken as 
described below.  

In addition, the Veteran's representative submitted a compact 
disc to the Board in July 2010, the content of which was 
indicated to be relevant to this appeal.  It also was requested 
that this be considered by the RO in the first instance.  That 
evidence is referred to the RO for its consideration.  

In light of the discussion above, and to ensure full compliance 
with due process requirements, the claim is REMANDED to the AMC 
for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)  

1.  Appropriate steps should be taken to 
obtain copies of any VA treatment records 
for appointments scheduled in January 
1986, March 1986 and October 1986 
(particularly on January 31, March 24, 
and October 21, in 1986) , at the VA 
outpatient clinic in Riviera Beach, 
Florida, and in February 1989, 
(particularly on February 22, 1989 and 
February 28, 1989) at the VA outpatient 
clinic in Pensacola.  Legible copies 
thereof should be obtained and associated 
with the claims file.  If any records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  

2.  The RO should consider the contents of 
the compact disc submitted by the Veteran's 
representative in July 2010.  If 
appropriate, the Veteran and his 
representative should be asked to submit 
paper copies of the content of the disc.  

3.  After the requested development has 
been completed, the AMC should readjudicate 
the merits of the claim.  If the benefits 
sought on appeal remain denied, the Veteran 
and representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

